The opinion of the court was delivered, by
Lowrie, C. J.
We do not review the facts here, and therefore we cannot say that there was any want of proper notice of the time of holding any of the views, or that this road is a mere cul de sao.
The principal complaint is, that the court refused to order a third review of the road, and it is plain that this is not error. But the complainants think they need it to recover their damages. This arises from a misapplication of the cases of Durnells and the Chartiers’ Roads, 8 Casey 888, and 10 Id. 418. In neither of those cases was the road law changed during the pendency of the proceedings; and we notice that we have been understood as saying there, that, under these local road laAvs, there might be a view for damages apart from a view or review of the road. That Avas not our meaning, though possibly there might be cases in which this would be proper.
This case began under the General Road Law, and was continued under a new local one; and we observe that our decision in the Uwchlan Road, 6 Casey 156, that a road proceeding does not fall by a change of the law during its pendency, is adopted in this law, which saves cases already begun, and, by its supplement, allows the subsequent parts of it to be- conducted with three viewers instead of six. In other respects, this case is to be-finished under the old law. That did not allow the questions of the expediency and location of the road and of its damages to be combined in one vieAV. The road is to be first confirmed, before the proceeding for damages can begin. And so it is in this case. If the complainants wanted damages, they did not seek it in the proper way, nor at the right time.
Proceedings affirmed, at the costs of the complainants.